     Case 2:17-cv-02661-JAD-BNW Document 45 Filed 09/11/19 Page 1 of 2



1    MARCUS A. BERG, ESQ.
     Nevada Bar No. 9760
2
     marcus@mossberglv.com
3    BOYD B. MOSS III, ESQ.
     Nevada Bar No. 8856
4    boyd@mossberglv.com
     MOSS BERG INJURY LAWYERS
5    4101 Meadows Lane, Suite 110
     Las Vegas, Nevada 89107
6
     Telephone: (702) 222-4555
7    Facsimile: (702) 222-4556
     Attorneys for Plaintiff
8
                                     UNITED STATES DISTRICT COURT
9

10                                       DISTRICT OF NEVADA

11   JACKIE WESTENBERGER,                                 Case No. 2:17-cv-02661-JAD-PAL
12                      Plaintiff,
13
     v.
14
     ALBERTSON’S LLC, a Foreign Limited
15   Liability Company; DOES I through X; and
     ROE CORPORATIONS I through X,
16
     inclusive,
17
                        Defendants.
18

19

20
                  STIPULATION AND ORDER TO CONTINUE MOTION FOR SANCTIONS
21                                     HEARING
22             The parties hereby file this Stipulation and Order to move the Motion for Sanctions
23   Hearing currently scheduled in the above-captioned matter for October 4, 2019 at 10:00 a.m. to
24
     …
25
     …
26
     …
27

28



     32193-00025 4677559.1                            1
     Case 2:17-cv-02661-JAD-BNW Document 45 Filed 09/11/19 Page 2 of 2



1
     October 3, 2019 at 10:00 a.m.
2
              DATED this 11th day of September 2018.
3

4
     MOSS BERG INJURY LAWYERS                          PHILLIPS SPALLAS & ANGSTADT
5
     /s/ Marcus A. Berg, Esq.                          Jack P. Burden, Esq.
6    __________________________________                __________________________________
     MARCUS A. BERG, ESQ.                              JACK P. BURDEN, ESQ.
7    Nevada Bar No. 9760                               Nevada Bar No. 6918
8
     marcus@mossberglv.com                             jburden@backuslaw.com
     BOYD B. MOSS III, ESQ.                            BACKUS CARRANZA & BURDEN
9    Nevada Bar No. 8856                               3050 South Durango Drive
     boyd@mossberglv.com                               Las Vegas, Nevada 89117
10   4101 Meadows Lane, Suite 110                      Telephone: (702) 872-5555
     Las Vegas, Nevada 89107                           Facsimile: (702) 872-5545
11
     Telephone: (702) 222-4555                         Attorneys for Defendant
12   Facsimile: (702) 222-4556
     Attorneys for Plaintiff
13

14

15                                              IT IS SO ORDERED.

16

17                                              ______________________________________
18
                                                UNITED STATES MAGISTRATE JUDGE

19                                                     9/18/2019
                                                DATED: ____________________________
20

21

22

23

24

25

26

27

28



     32193-00025 4677559.1                         2
